t c summary opinion united_states tax_court toni harris petitioner v commissioner of internal revenue respondent docket no 9538-16s filed date toni harris pro_se jason t scott for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a deficiency in petitioner’ sec_2013 federal_income_tax the deficiency is attributable entirely to the disallowance of an american_opportunity_tax_credit petitioner claimed on her federal_income_tax return return the issue for decision is whether petitioner is entitled to that credit background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california at all times relevant petitioner was employed by walmart where she had been employed for approximately nine years as of the date of trial while employed at walmart petitioner was also enrolled as an undergraduate student at san francisco state university sfs during the spring semester she was registered for five courses credits but had to withdraw from each course before completing the semester because of a family medical emergency continued code of as amended in effect for the year in issue sfs issued a form 1098-t tuition statement to petitioner for that as relevant here shows an amount billed for qualified_tuition_and_related_expenses but dollar_figure for total payments made against that amount petitioner’s return includes a form_8863 education credits american opportunity and lifetime learning credits on that form petitioner claimed an american_opportunity_tax_credit aotc attributable to her enrollment at sfs in the notice respondent determined that petitioner was not entitled to the aotc because sfs did not verify the amount claimed on petitioner’s tax_return as payment it received for qualified_tuition_and_related_expenses discussion according to petitioner the expenses shown as adjusted qualified_education_expenses on the form_8863 include the tuition and costs of a laptop computer books and other supplies related to the courses she was enrolled in during the spring semester at sfs according to respondent petitioner is not entitled to include those expenses in the calculation of the aotc claimed on the return because if for no other reason she has failed to establish that she paid those expenses the aotc is a modified version of the hope scholarship credit see sec_25a it provides for a credit for qualified_tuition_and_related_expenses paid_by a taxpayer for education furnished to an eligible_student the credit is equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the statute defines qualified_tuition_and_related_expenses to include tuition and fees at an eligible_educational_institution that the taxpayer the taxpayer’s spouse or the taxpayer’s dependent attends as well as course materials sec_25a i although the types of expenses included on the form_8863 might otherwise qualify for the aotc the taxpayer must establish that the expenses were paid in order to be entitled to the credit the only evidence petitioner offered to support her claim that she paid the expenses was her generalized testimony on the point petitioner did not provide any canceled checks credit card statements bank account statements account statements from sfs or any other document that shows that she paid any of the qualified_tuition_and_related_expenses shown on the form_8863 that being so she is not entitled to the aotc here in dispute and respondent’s disallowance of the credit is sustained to reflect the foregoing decision will be entered for respondent
